Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 682*—when evidence sufficient to show relationship between owner and person repairing building. In an action for wrongful death through being struck by a piece of wood dropped from a building which was being altered and repaired, evidence held to show that the person doing the altering and repairing was a servant of the owner of the building and not an independent contractor. Barnes, P. J., dissenting. 2. Principal and agent—when question as to who person making contract for repair of building is acting for is for jury. Where the evidence as to whether one making a contract to have a building altered and repaired was acting on behalf of the owner of the building, or of the occupant, or of both, is conflicting, the question is for the jury. 3. Corporations, § 516*—when evidence is sufficient to show identity of. Where there is evidence that the officers and stockholders of the company owning a building are identical with those of the company occupying it, that the two companies had a similarity of purpose and that the superintendent of the malt house, for which the building was used by the occupant, was paid by the owner and there is no evidence of any lease or other arrangement between the two companies for the occupancy of the building nor of any rent having been paid, a finding of the jury that the two companies were so jointly associated as to constitute but one organization so as to render one liable for the negligence of the other will not be disturbed, even though there was evidence that the occupant had been in possession for upwards of twenty years and the owner had never occupied the premises. 4. Death, § 67*—when verdict for death is not excessive. A verdict of $6,000 for the death of an eleven-year-old girl killed by a piece of wood falling into the street, held not excessive, even though she was of foreign parentage and lived in a poor neighborhood.